Citation Nr: 0835966	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 until April 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Board first considered this appeal in June 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing at the 
Nashville, Tennessee RO in his August 2005 VA Form 9 (Appeal 
to Board of Veterans' Appeals).  The record reflects the 
Travel Board hearing was held in November 2005. Subsequently, 
a Board decision in June 2007 remanded the claim for 
additional development.  By letter dated in September 2008, 
the veteran was apprised that the Veterans Law Judge who had 
conducted the November 2005 hearing was no longer employed by 
the Board.  The veteran was afforded the opportunity to 
present testimony at an additional hearing.  By response 
received in October 2008, the veteran requested a Travel 
Board hearing.

Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




